DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in general the drawings are light and appear to be photocopies. Specifically, Fig. 1A, Fig. 2 and Fig. 6 have light lines and overlapping lines that make them difficult to understand.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 4, 6, 8, 10, 13, 15, and 17 are objected to because of the following informalities. Appropriate correction is required.
Regarding claim 1: Line 9 recites “the plurality of mass body floats”, this should recite “the plurality of mass bodies float”. 
Regarding claim 2: Line 4 recites “protrusions is”, this should recite “protrusions are”. 
Line 5 recites “protrusions has”, this should recite “protrusions have”. 
Line 7 recites “protrusions is”, this should recite “protrusions are”. 
Regarding claim 4: Line 3 recites “the upper surface”, there is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 6: Line 2 recites “the lower surface”, there is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 8: Line 2 recites “connecting, the plurality…” and line 3 recites “and, the plurality”. There should be no commas. 
Regarding claim 10: Line 6 recites “bodies is”, this should recite “bodies are”. 
Regarding claim 13: Line 2 recites “an constant cross-section”, this should recite “a constant cross-section”. 
Regarding claim 15: Lines 4 and 12 each recite “comprising”, this should recite “comprises”. 
Regarding claim 17: Line 4 recites “the outer side wall”, there is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Lines 2-3 recite that the housing forms an accommodating cavity and a vibration energy dissipation unit. This is interpreted as meaning these are two separate components in the housing. Lines 4-5 recite that the accommodating cavity comprises a liquid storage cavity and a mass body moveable cavity. Lines 6-8 recite that the vibration energy dissipation unit comprises a damping liquid in the liquid storage cavity and a plurality of mass bodies located in the mass body movable cavity. In other words, this appears to recite that the vibration energy dissipation unit comprises the liquid storage cavity and the mass body movable cavity. However, both these components are already in the accommodating cavity.  Therefore, the structure of the housing is not explicitly clear in the claim and needs to be further clarified.   
Regarding claim 2: Line 2 recites “the mass body”.  However, a plurality of mass bodies have been introduced.  It appears this should recite something similar to “each of the plurality of mass bodies…”. 
Line 5-6 recite “same heights or has ups and downs”, this is non-technical and unclear English. 
Regarding claim 8: The last three lines are repetitive and generally unclear.
Regarding claim 11: Lines 5-6 recite that the damping liquid is located at a lower part of the mass body movable cavity.  However, claim 1 recites that the damping liquid is in the liquid storage cavity.  These appear to contradict one another.  Which cavity contains the liquid?  Similar to claim 1, clarification is required. 
Further, the last line recites “each other”, it is unclear what this is referring to.
Regarding claim 15: Line 18 recites “the top cover of the housing”, there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16: Line 2 recites “have an even number”. It is unclear what this even number is referring to as it is non-technical and unclear. 
The remaining claims are rejected due to their dependency to a rejected claim, above. 
Note, there are a multitude of errors in the claims, including 112 issues and simple typographic mistakes.  The examiner attempted to point out as many as possible, but due to the amount some may have been missed. It is suggested for Applicant to go through the claims and ensure they are free of errors like those pointed out and in clear English. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
claim 1, specifically comprising:
the vibration energy dissipation unit comprises a damping liquid contained in the liquid storage cavity and a plurality of mass bodies located in the mass body movable cavity; the plurality of mass body floats on a liquid surface of the damping liquid, and a plurality of tooth-shaped protrusions are formed on the outer surface of each of the mass bodies; in the context of the other components in the claim.
Claims 2-20 would be allowable due to their dependency on claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SEAN GUGGER/Primary Examiner, Art Unit 2832